Citation Nr: 1638371	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran was a member of the Arkansas Army National Guard (ARNG) from March 1979 to February 1993.  He had an initial period of active duty for training (ACDUTRA) from June 1979 to September 1979, plus additional periods of ACDUTRA and inactive duty for training (INACDUTRA) during his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a November 2012 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board previously remanded this issue in August 2012, March 2014, and January 2016 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Hypertension did not manifest in service and is unrelated to ACDUTRA or INACDUTRA.

2. Hypertension is not caused or aggravated by a service-connected disease or injury, to include the Veteran's service-connected right knee.




CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).
 
2. Hypertension is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in January 2016.  The Board's remand instructed the RO to: (1) schedule the Veteran for an examination to determine the etiology of his hypertension and (2) readjudicate the claim.  A review of the record indicates that the Veteran was scheduled for and attended a March 2016 VA examination, which included a March 2016 addendum opinion, and the RO readjudicated the claim in a March 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by an October 2007 letter and subsequent letters during the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a March 2016 VA examination, which was accompanied by a March 2016 addendum opinion, regarding the etiology of his hypertension.  The Veteran has not argued, and the record does not reflect, that this opinion is inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided a well-reasoned and adequately supported opinion. 

During the November 2012 Board hearing, the undersigned Veterans Law Judge clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection 

In the Veteran's original September 2007 service connection claim, he asserted that his hypertension was diagnosed during National Guard service, and as a result, it is directly related to service.  Subsequent to that claim, in a December 2015 statement the Veteran's representative asserted that the Veteran's hypertension was secondary to his now service-connected right knee.  Specifically, the representative stated that due to the worsening condition of the Veteran's right knee, he was unable to maintain his physical health which resulted in excessive weight gain, which in turn caused or contributed to his hypertension.  The Board will address both direct and secondary service connection theories in turn.

Direct Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8  (1999).

In the context of Reserve or National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101 (24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process. See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6 (c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6 (d). 

The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112, does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor does the presumption of sound condition at entrance into service or presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service apply to periods of ACDUTRA or INACDUTRA. See Smith, 24 Vet. App. at 45.

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33.

In the Veteran's April 2008 Notice of Disagreement he states that he developed hypertension while in the National Guard, however, they only took blood pressure readings and did not check him for hypertension.  At his November 2012 Board hearing, the Veteran testified that he has had high blood pressure since 1985.  The Veteran also testified that he reported to sick call a number of times during his National Guard service and he was told he had high blood pressure.

As a preliminary matter, the medical evidence shows that the Veteran has a current diagnosis of hypertension.  Service treatment records reveal that the Veteran's blood pressure was taken a number of times while in the National Guard.   The March 2016 VA examiner notes that the Veteran was diagnosed with hypertension in 1989 when he was not on active duty.  The March 2016 examiner concluded that it was less likely than not that the Veteran's hypertension was related to his active duty service, which in this case, is limited to his periods of ACDUTRA or  INACDUTRA.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the March 2016 VA examiner's opinion that the Veteran's hypertension is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion with respect to the onset of his high blood pressure readings.  The Veteran is competent to report that he has hypertension.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service. .

The Veteran has not advanced, and the record does not reflect, that the Veteran was diagnosed with or displayed symptoms of hypertension during a period of ACDUTRA, or that he suffered an injury or disease of any kind during a period of ACDUTRA that would have caused his diagnosed hypertension.  While the Veteran was diagnosed with hypertension in 1989, during the period in which he was in the National Guard, there is no evidence that hypertension was caused or aggravated by ACDUTRA or INACDUTRA during this period.  The evidence does not show, and the Veteran has not advanced, that he sustained an injury that would have caused his diagnosed hypertension at any point during his Guard service. Further, the record does not reflect, and the Veteran has not advanced, that any medical professional has opined that the Veteran's hypertension is related to a period of ACDUTRA or INACDUTRA. For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's diagnosed hypertension is related to a period of ACDUTRA and/or INACDUTRA, and the claim must be denied on a direct basis.

In sum, there is no reliable evidence linking the Veteran's hypertension directly to his National Guard service.  The available medical evidence does not establish a direct connection between the Veteran's diabetes mellitus and the Veteran's active military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107 (a) [it is the claimant's responsibility to support a claim for VA benefits].  As such, the preponderance of the evidence is against the claim for service connection for hypertension on a direct basis.

Secondary Service Connection

As previously noted, the Veteran has claimed that his hypertension is secondary to his service-connected traumatic arthritis of the right knee.  Specifically, the Veteran's representative reported that the Veteran's right knee injury prevented him from maintaining his physical health, which resulted in weight gain, which in turn caused or contributed to his hypertension.
 
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

In the March 2016 addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's service-connected right knee disability caused or aggravated beyond the natural progression the Veteran's weight gain to the point of obesity.  The examiner further clarified that it is "not medically possible to quantify the extent of contribution of the knee and obesity.  There are too many other contributing factors and co-morbidities."

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed hypertension to his service-connected right knee disability.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his hypertension and right knee disability have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current hypertension was not caused by or aggravated by his service-connected right knee disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.



	(CONTINUED ON NEXT PAGE)


The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed hypertension is directly related to ACDUTRA or INACDUTRA, or in the alternative, secondary to a service-connected right knee disability, and the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


